Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (US 10,765,929).
In Regards to claim 1, Jones discloses:
a playing card comprising opposing first and second planar playing card surfaces (3:54-67, Figs. 1-2, playing card 10 having opposing sides 12 and 14), 

the opposing first and second planar playing card surfaces comprising a digital display to provide selected content (3:54-67, Figs. 1-2, each side 12 and 14 may include a display device 16 and 18 respectively), 

wherein, when the second planar playing card surface is viewed by a player associated with the playing card (4:27-37, display 16 is the default face of card 10), 

the first planar playing card surface faces away from the associated player and is viewable by other players (4:27-37, display 16 is the default back of card 10); and

a processor, in communication with the digital display (4:1-7, processor 24), 
when dealt, the cards 10 utilize processing device 24 retrieve a card value for display) and 

different second selected content at a second time via the digital display (5:14-23, a player may discard the value of the card and be dealt a new value).

In Regards to claim 7, Jones discloses that which is discussed above. Jones further discloses:
assigning, by a gaming system, a playing card to a corresponding player of a plurality of players in a card game (4:8-26, cards are dealt to player positions at a game table), 

each of the assigned playing cards comprising opposing first and second planar playing card surfaces (3:54-67, Figs. 1-2, playing card 10 having opposing sides 12 and 14), 

wherein, when each of the assigned playing cards is being viewed by the corresponding player, the first planar playing card surface faces the other players (4:27-37, display 16 is the default back of card 10); and 

the second planar playing card surface faces the corresponding player (4:27-37, display 16 is the default face of card 10), 

the second planar playing card surface comprising a digital display (4:54-67, Figs. 1-2, side 12 includes a display device 16);

determining, by the gaming system, a playing card parameter to be assigned to each of the playing cards (4:8-26, values for the cards are determined by gaming system);

providing, by the gaming system, each of the playing cards with the corresponding determined playing card parameter for depiction by the digital display of the respective playing card (4:8-26, values for the cards are displayed on display 16); and

receiving, by the gaming system, current playing card state information from the playing card (2:8-11, remote processing device determines the outcome of the card game).

In Regards to claim 15, Jones discloses that which is discussed above. Jones further discloses:
a playing card (3:54-67, card 10);

comprising: 
first and second opposing planar playing card surfaces (3:54-67, Figs. 1-2, each side 12 and 14 may include a display device 16 and 18 respectively), 

wherein, when the second planar playing card surface is being viewed by a player associated with the playing card, the first planar playing card surface faces away from the associated player and is viewable by other players (4:27-37, display 16 is the default face of card 10 and display 18 is the default back of card 10);

a wireless receiver positioned relative to the first and second opposing planar playing card surfaces to receive selected content from a gaming system (4:1-7, wireless communication device 28);

a digital display positioned adjacent to one of the first and second opposing planar playing card surfaces (3:54-67, Figs. 1-2, each side 12 and 14 include a display device 16 and 18 respectively);

a processor in communication with the wireless receiver and digital display and positioned between the first and second opposing planar playing card surfaces (4:1-7, processing device 24);

a computer-readable storage medium, coupled with the processor and positioned between the first and second opposing planar playing card surfaces, comprising instructions that are executable by the processor, wherein the instructions comprise instructions that control depiction of the selected content by the digital display (4:1-7, data storage device 26 in communication with processing device 24 support the functionality of card 10); and

a power source coupled with the digital display and processor (4:1-7, power source 22).

In Regards to claims 2, 16 and 18, Jones discloses that which is discussed above. Jones further discloses that:
the first planar playing card surface comprises the digital display (3:54-67, Figs. 1-2, side 14 includes a display device 18), 

wherein the digital display depicts selected content associated with the associated player, and wherein the selected content is unrelated to a rank assigned to the playing card (4:38-49, display 18 may display other designs or images, for example a casino trademark (i.e., associated location of the associated player)); and 

wherein the selected content comprises an advertisement (4:38-49, display 18 may display other designs or images, for example a casino trademark).

In Regards to claims 3 and 17, Jones discloses that which is discussed above. Jones further discloses that:
the second planar playing card surface comprises the digital display (3:54-67, Figs. 1-2, side 12 includes a display device 16), 

wherein, when the second planar playing card surface is being viewed by the player associated with the playing card, the second planar playing card surface faces towards the associated player and is not viewable by other players (4:27-37, display 16 is the default face of card 10), and 

wherein the selected content comprises a rank of the playing card (4:27-37, display 16 is the default face of card 10, i.e., displaying the rank and suit of a playing card face).

In Regards to claims 4 and 18, Jones discloses that which is discussed above. Jones further discloses that:
the digital display comprises first and second digital displays (3:54-67, Figs. 1-2, each side 12 and 14 include a display device 16 and 18 respectively), 

wherein the first and second digital displays of the playing card concurrently depict different selected content (4:27-49, display 16 displays the face of the card, display 18 may display other designs or images, for example a casino trademark), 

wherein the first digital display depicts selected content associated with a casino (4:37-49, display 18 may display other designs or images, for example a casino trademark), 
and 

wherein the second digital display depicts a suit assigned to the playing card (4:27-37, display 16 is the default face of card 10, i.e., displaying the rank and suit of a playing card face).

In Regards to claim 13, Jones discloses that which is discussed above. Jones further discloses:
at a first time, determining that the second planar playing card surface of the playing card is in contact with a surface of the gaming table of the gaming system (4:38-49, the card is determined to be face down);

in response to determining that the second planar playing card surface of the playing card is in contact with the gaming table surface, ceasing depiction of the assigned playing card parameter by the digital display of the playing card (4:38-49, the card image is “hidden” when facedown); 

at a different second time, determining that the second planar playing card surface of the playing card is no longer in contact with the gaming table surface (4:38-49, for example when the card is no longer facedown); and

in response to determining that the second planar playing card surface of the playing card is no longer in contact with the gaming table surface, initiating depiction of the assigned playing card parameter by the digital display of the playing card (4:38-49, for example when the card is no longer facedown the temporary image is no longer shown).

In Regards to claim 14, Jones discloses that which is discussed above. Jones further discloses that:
the playing card parameter comprises a playing card type and value (4:8-26, values and suits for the cards are displayed on display 16); and 

wherein the providing comprises:
generating, by a random number generator, a type and value for a selected playing card (4:8-26, 6:2-23, cards parameters are randomly determined); and

determining whether the type and value are available to assign to the selected playing card (4:8-26, the card values and suits are determined based on the cards being dealt from a deck); and

further comprising:
when the type and value are available, providing, by the gaming system and by a wireless communications channel between the gaming system and the selected playing card, the generated type and value to the selected playing card (4:8-37, communication device 28 receives card image and information for display based on the card dealt from a deck); and

when the type and value are not available, generating, by the random number generator, a new type and value for the selected playing card (4:8-37, communication device 28 receives card image and information for display based on the card dealt from a deck).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 10,765,929) in view of Hardison (2013/0296008) and Hayes et al (US 8,512,137).
In Regards to claims 5 and 19, Jones discloses that which is discussed above. Jones further discloses that:
wherein the first selected content comprises a first playing card parameter (4:59-67, when dealt, the cards 10 utilize processing device 24 retrieve a card value for display) and 

the second selected content comprises a second playing card parameter (5:14-23, a player may discard the value of the card and be dealt a new value).

However, Jones does not specifically disclose that:
the digital display comprises an electronic ink (“E Ink) digital display, wherein the gaming system and playing card each comprise a charging coil to enable wireless power transfer, wherein the gaming system charging coil is located at a player seating location assigned to a player associated with the playing card, or that the second playing card parameter being a bonus card earned by a player assigned to the playing card.


Hardison discloses:
electronic playing cards with associated displays (paragraph [0014], playing cards 12 with front and rear displays); 

that the digital display comprises an electronic ink (“E Ink) digital display (paragraph [0019], playing cards 12 are made from e-ink);

that the gaming system and playing card each comprise a charging coil to enable wireless power transfer (paragraph [0028], playing cards 12 are charged via induction technology); and
that the gaming system charging coil is located at a player seating location assigned to a player associated with the playing card (paragraph [0028], the playing cards 12 can charge while laid on a playing table)

Hayes discloses:
an electronic playing card with an associated display (3:47-67, 4:9-67, e-cards 131 and 141); and

that the second playing card parameter being a bonus card earned by a player assigned to the playing card (15:47-60, the e-cards can present bonuses).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the display and charging components as taught by Hardison and the bonusing as taught by Hayes into the system as taught by Jones in order to yield the predictable result of allowing casino operators to provide players with a preferred method playing card games, with physical cards, while also providing a cost savings to casino operators, thereby increasing the profitability of such games (Jones, 1:15-44).

In Regards to claim 6, Jones discloses that which is discussed above. However, Jones does not specifically disclose that:
the digital display comprises an organic light-emitting diode (“OLED”) digital display, wherein the gaming system and playing card each comprises a charging coil to enable wireless power 

Hardison discloses:
electronic playing cards with associated displays (paragraph [0014], playing cards 12 with front and rear displays); 

the gaming system and playing card each comprises a charging coil to enable wireless power transfer (paragraph [0028], playing cards 12 are charged via induction technology); and

the gaming system charging coil is located in a location accessible by a dealer and a plurality of players (paragraph [0028], the playing cards 12 can charge while laid on a playing table).

Hayes discloses:
an electronic playing card with an associated display (3:47-67, 4:9-67, e-cards 131 and 141); and

the digital display comprises an organic light-emitting diode (“OLED”) digital display (4:9-67, e-cards 131 and 141 may use OLED displays).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the display and charging components as taught by Hardison and the display as taught by Hayes into the system as taught by Jones in order to yield the predictable result of allowing casino operators to provide players with a preferred method playing card games, with physical cards, while also providing a cost savings to casino operators, thereby increasing the profitability of such games (Jones, 1:15-44).






Claims 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 10,765,929) in view of Hayes et al (US 8,512,137).
In Regards to claims 8 and 20, Jones discloses that which is discussed above. Jones further discloses that:
the gaming system periodically receives current playing card state information from the playing card (2:8-11, remote processing device determines the outcome of the card game); and

each of the playing card parameters comprises a type of playing card (4:9-67, card faces having a suit and rank);

each of the playing card parameters is a member of a set of playing card parameters (4:9-67, suits and ranks of cards), and 

the determining comprises:
determining multiple sets of playing card parameters, each of the multiple sets of playing card parameters corresponding to a separate playing card (4:9-67, each card is assigned a determined value and suit);

wherein the processor comprises a low power microprocessor (6:34-42, processing device include programmable system,), and 

further comprising an input/output interface to receive player commands (5:14-23, a player may discard the value of the card and be dealt a new value via a touch screen).

However, Jones does not specifically disclose that:
the digital display comprises a light- emitting diode (“LED”) digital display, associating each of the multiple sets of playing card parameters with a position in a virtual deck of playing cards; or 
indicating in the virtual deck which of the multiple sets of playing card parameters has been assigned to each of the playing cards.

Hayes discloses that:
the digital display comprises a light- emitting diode (“LED”) digital display (4:9-67, e-cards 131 and 141 may use OLED displays),

associating each of the multiple sets of playing card parameters with a position in a virtual deck of playing cards (11:4-51, the system determines card values for a deck of e-cards); and
 indicating in the virtual deck which of the multiple sets of playing card parameters has been assigned to each of the playing cards (11:4-51, the system provides the determined card values to the cards of a deck of e-cards).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the display as taught by Hayes into the system as taught by Jones in order to yield the predictable result of allowing casino operators to provide players with a preferred method playing card games, with physical cards, while also providing a cost savings to casino operators, thereby increasing the profitability of such games (Jones, 1:15-44).

In Regards to claims 9, Jones discloses that which is discussed above. Jones further discloses that:
each of the playing card parameters comprises a value of the playing card (4:59-67, when dealt, the cards 10 utilize processing device 24 retrieve a card value for display).

However, Jones does not specifically disclose that:
digital display comprises a liquid- crystal digital display (“LCD”).

Hayes discloses that:
digital display comprises a liquid- crystal digital display (“LCD”) (4:9-67, e-cards 131 and 141 may use OLED displays).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the display as taught by Hayes into the system as taught by Jones in order to yield the predictable result of allowing casino operators to provide players with a preferred method .

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 10,765,929) in view of Hardison (2013/0296008).
In Regards to claim 10, Jones discloses that which is discussed above. Jones further discloses that:
the second planar playing card surfaces of the assigned playing cards comprise a corresponding digital display (4:8-26, each card of a deck comprises a display) and further comprising:

providing, by the gaming system, each of the assigned playing cards with selected content for depiction by the corresponding second planar playing card surface digital displays of the playing cards, the selected content being unrelated to the playing card parameter (4:50-58, display devices 16 may display game results), 

wherein the selected content for depiction by the corresponding second planar playing card surface digital displays is the same (4:50-58, display devices 16 may display game results); and

However, Jones does not specifically disclose:
wirelessly transferring power from a first coil of the gaming system to a second coil of the playing card.

Hardison discloses:
electronic playing cards with associated displays (paragraph [0014], playing cards 12 with front and rear displays); and

wirelessly transferring power from a first coil of the gaming system to a second coil of the playing card (paragraph [0028], playing cards 12 are charged via induction technology).

 into the system as taught by Jones in order to yield the predictable result of allowing casino operators to provide players with a preferred method playing card games, with physical cards, while also providing a cost savings to casino operators, thereby increasing the profitability of such games (Jones, 1:15-44).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 10,765,929) in view of Miller et al (8,419,535).
In Regards to claim 11, Jones discloses that which is discussed above. Jones further discloses that:
the playing card parameters are different from one another (4:59-67, when dealt, the cards 10 utilize processing device 24 retrieve a card value for display); and 

establishing a persistent wireless communications channel during the card game between the gaming system and the playing card (4:8-26, once dealt communication device 28 communicates with data processing device 24).

However, Jones does not specifically disclose:
receiving, by a scanner, a digital image of a physical playing card dealt by a dealer; or determining, by the gaming system and based on the digital image, the playing card parameter associated with the physical playing card, the playing card parameter comprising a type and value of the physical playing card and further comprising:

Miller discloses:
receiving, by a scanner, a digital image of a physical playing card dealt by a dealer (22:37-44, a shuffler or shoe obtains an optical image of each card dealt); and

determining, by the gaming system and based on the digital image, the playing card parameter associated with the physical playing card, the playing card parameter comprising a type and a shuffler or shoe obtains an optical image of each card dealt and the images are counted and compared).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the imaging as taught by Miler into the system as taught by Jones in order to yield the predictable result of allowing casino operators to provide players with a preferred method playing card games, with physical cards, while also providing a cost savings to casino operators, thereby increasing the profitability of such games (Jones, 1:15-44).

In Regards to claim 12, Jones discloses that which is discussed above. Jones further discloses:
maintaining the playing card parameters of the playing cards in a computer readable medium of the gaming system (4:59-67, data processing device 24 retrieves card images from data storage 26).

However, Jones does not specifically disclose:
determining, by the gaming system that a playing card of a corresponding player has malfunctioned; in response to determining that the playing card has malfunctioned, assigning, by the gaming system, a replacement playing card to the corresponding player; or providing, by the gaming system, the replacement playing card with the playing card parameter associated in the computer readable medium with the malfunctioned playing card.

Miller discloses:
determining, by the gaming system that a playing card of a corresponding player has malfunctioned (125:4-38, a card device 603A stops working and displays an error); 

in response to determining that the playing card has malfunctioned, assigning, by the gaming system, a replacement playing card to the corresponding player (125:4-38, a replacement card is assigned for a malfunctioning card); and 

the replacement card is assigned the value of the malfunctioning card as if it were the removed card).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the malfunction detection as taught by Miler into the system as taught by Jones in order to yield the predictable result of allowing casino operators to provide players with a preferred method playing card games, with physical cards, while also providing a cost savings to casino operators, thereby increasing the profitability of such games (Jones, 1:15-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715